

	

		II

		109th CONGRESS

		1st Session

		S. 1077

		IN THE SENATE OF THE UNITED STATES

		

			May 19, 2005

			Mrs. Lincoln introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to provide a

		  renewable liquid fuels tax credit, and for other purposes.

	

	

		1.Renewable liquid fuels excise

			 tax credit

			(a)In

			 generalSubchapter B of chapter 65 of the Internal Revenue Code

			 of 1986 (relating to rules of special application) is amended by inserting

			 after section 6426 the following new section:

				

					6426A.Credit for

				renewable liquid fuels

						(a)Allowance of

				creditsThere shall be allowed as a credit against the tax

				imposed by section 4081 an amount equal to the renewable liquid mixture

				credit.

						(b)Renewable

				liquid mixture credit

							(1)In

				generalFor purposes of this section, the renewable liquid

				mixture credit is the product of the applicable amount and the number of

				gallons of renewable liquid used by the taxpayer in producing any renewable

				liquid mixture for sale or use in a trade or business of the taxpayer.

							(2)Applicable

				amountFor purposes of this section, the applicable amount is

				$1.00.

							(3)Renewable

				liquid mixtureFor purposes of this section, the term

				renewable liquid mixture means a mixture of renewable liquid and

				taxable fuel which—

								(A)is sold by the

				taxpayer producing such mixture to any person for use as a fuel or feedstock,

				or

								(B)is used as a fuel

				or feedstock by the taxpayer producing such mixture.

								For

				purposes of subparagraph (A), a mixture produced by any person at a refinery

				prior to a taxable event which includes renewable liquid shall be treated as

				sold at the time of its removal from the refinery (and only at such time) or

				sold to another person for use as a fuel or feedstock.(c)Other

				definitionsFor purposes of this subsection:

							(1)Renewable

				liquidThe term renewable liquid means liquid

				hydrocarbons derived from waste and byproduct streams including: agricultural

				byproducts and wastes, aqua-culture products produced from waste streams, food

				processing plant byproducts, municipal solid and semi-solid waste streams,

				industrial waste streams, automotive scrap waste streams, and as further

				provided by regulations.

							(2)Taxable

				fuelThe term taxable fuel has the meaning given

				such term by section 4083(a)(1).

							(3)FeedstockThe

				term feedstock means any precursor material subject to further

				processing to make a petrochemical, solvent, or other hydrocarbon which has the

				effect of displacing conventional crude oil, or products produced from

				conventional crude oil.

							(4)Additional

				definitionsAny term used in this section which is also used in

				section 40B shall have the meaning given such term by section 40B.

							(d)Certification

				for renewable liquid fuelNo credit shall be allowed under this

				section unless the taxpayer obtains a certification (in such form and manner as

				prescribed by the Secretary) from the producer of the renewable liquid fuel,

				which identifies the product produced.

						(e)Mixture not

				used as fuel, etc

							(1)Imposition of

				taxIf—

								(A)any credit was

				determined under this section with respect to renewable liquid used in the

				production of any renewable liquid mixture, and

								(B)any

				person—

									(i)separates the

				renewable liquid from the mixture, or

									(ii)without

				separation, uses the mixture other than as a fuel,

									then

				there is hereby imposed on such person a tax equal to the product of the

				applicable amount and the number of gallons of such renewable liquid.(2)Applicable

				lawsAll provisions of law, including penalties, shall, insofar

				as applicable and not inconsistent with this section, apply in respect of any

				tax imposed under paragraph (1) as if such tax were imposed by section 4081 and

				not by this section.

							(f)Coordination

				with exemption from excise taxRules similar to the rules under

				section 40(c) shall apply for purposes of this section.

						(g)TerminationThis

				section shall not apply to any sale, use, or removal for any period after

				December 31,

				2010.

						.

			(b)Registration

			 requirementSection 4101(a)(1) of the Internal Revenue Code of

			 1986 (relating to registration) is amended by inserting and every person

			 producing or importing renewable liquid as defined in section

			 6426A(c)(1) before shall register with the

			 Secretary.

			(c)PaymentsSection

			 6427 of the Internal Revenue Code of 1986 is amended by inserting after

			 subsection (f) the following new subsection:

				

					(g)Renewable

				liquid used to produce mixture

						(1)Used to produce

				a mixtureIf any person produces a mixture described in section

				6426A in such person’s trade or business, the Secretary shall pay (without

				interest) to such person an amount equal to the renewable liquid mixture credit

				with respect to such mixture.

						(2)Coordination

				with other repayment provisionsNo amount shall be payable under

				paragraph (1) with respect to any mixture with respect to which an amount is

				allowed as a credit under section 6426A.

						(3)TerminationThis

				subsection shall not apply with respect to any renewable liquid fuel mixture

				(as defined in section 6426A(b)(3) sold or used after December 31,

				2010).

						.

			(d)Conforming

			 amendmentThe last sentence of section 9503(b)(1) is amended by

			 striking section 6426 and inserting sections 6426 and

			 6426A.

			(e)Clerical

			 amendmentThe table of sections for subchapter B of chapter 65 of

			 the Internal Revenue Code of 1986 is amended by inserting after the item

			 relating to section 6426 the following new item:

				

					

						Sec. 6426A. Credit for renewable liquid

				fuels.

					

					.

			(f)Effective

			 dates

				(1)In

			 generalExcept as otherwise provided in this subsection, the

			 amendments made by this section shall apply to fuel sold or used after December

			 31, 2005.

				(2)Registration

			 requirementThe amendment made by subsection (b) shall take

			 effect on January 1, 2006.

				2.Renewable liquid

			 income tax credit

			(a)In

			 generalSubpart D of part IV of subchapter A of chapter 1 of the

			 Internal Revenue Code of 1986 (relating to business related credits) is amended

			 by inserting after section 40A the following new section:

				

					40B.Renewable

				liquid used as fuel

						(a)General

				ruleFor purposes of section 38, the renewable liquid credit

				determined under this section for the taxable year is an amount equal to the

				sum of—

							(1)the renewable

				liquid mixture credit, plus

							(2)the renewable

				liquid credit.

							(b)Definition of

				renewable liquid mixture credit and renewable liquid creditFor

				purposes of this section—

							(1)Renewable

				liquid mixture credit

								(A)In

				generalThe renewable liquid mixture credit of any taxpayer for

				any taxable year is $1.00 for each gallon of renewable liquid fuel used by the

				taxpayer in the production of a qualified renewable liquid fuel mixture.

								(B)Qualified

				renewable liquid mixtureThe term qualified renewable

				liquid mixture means a mixture of renewable liquid and taxable fuel (as

				defined in section 4083(a)(1)), which—

									(i)is sold by the

				taxpayer producing such a mixture to any person for use as a fuel or feedstock,

				or

									(ii)is used as a

				fuel or feedstock by the taxpayer producing such mixture.

									(C)Sale or use

				must be in trade or business, etcRenewable liquid used in the

				production of a qualified renewable liquid fuel mixture shall be taken into

				account—

									(i)only if the sale

				or use described in subparagraph (B) is in a trade or business of the taxpayer,

				and

									(ii)for the taxable

				year in which such sale or use occurs.

									(2)Renewable

				liquid credit

								(A)In

				generalThe renewable liquid credit of any taxpayer for any

				taxable year is $1.00 for each gallon of renewable liquid which is not in a

				mixture with taxable fuel and which during the taxable year—

									(i)is used by the

				taxpayer as a fuel or feedstock in a trade or business, or

									(ii)is sold by the

				taxpayer at retail to a person and placed in the fuel tank of such person’s

				vehicle.

									(B)User credit not

				to apply to renewable liquid sold at retailNo credit shall be

				allowed under subparagraph (A)(i) with respect to any renewable liquid which

				was sold in a retail sale described in subparagraph (A)(ii).

								(c)Certification

				for renewable liquidNo credit shall be allowed under this

				section unless the taxpayer obtains a certification (in such form and manner as

				prescribed by the Secretary) from the producer or importer of the renewable

				liquid fuel which identifies the product produced and percentage of renewable

				liquid fuel in the product.

						(d)Coordination

				with credit against excise taxThe amount of the credit

				determined under this section with respect to any renewable liquid fuel shall

				be properly reduced to take into account any benefit provided with respect to

				such renewable liquid fuel solely by reason of the application of section 6426A

				or 6427(g).

						(e)Definitions and

				special rulesFor purposes of this section, the term

				renewable liquid means liquid hydrocarbons derived from waste and

				byproduct streams including: agricultural byproducts and wastes, agriculture

				materials produced from waste streams, food processing plant byproducts,

				municipal solid and semi-solid waste streams, industrial waste streams,

				automotive scrap waste streams, as further provided by regulations.

						(f)Mixture or

				renewable liquid not used as a fuel, etc

							(1)MixturesIf—

								(A)any credit was

				determined under this section with respect to renewable liquid used in the

				production of any qualified renewable liquid mixture, and

								(B)any

				person—

									(i)separates the

				renewable liquid from the mixture, or

									(ii)without

				separation, uses the mixture other than as a fuel,

										then there is

				hereby imposed on such person a tax equal to the product of the rate applicable

				under subsection (b)(1)(A) and the number of gallons of such renewable liquid

				in such mixture.(2)Renewable

				liquidIf—

								(A)any credit was

				determined under this section with respect to the retail sale of any renewable

				liquid, and

								(B)any person mixes

				such renewable liquid or uses such renewable liquid other than as a fuel, then

				there is hereby imposed on such person a tax equal to the product of the rate

				applicable under subsection (b)(2)(A) and the number of gallons of such

				renewable liquid.

								(3)Applicable

				lawsAll provisions of law, including penalties, shall, insofar

				as applicable and not inconsistent with this section, apply in respect of any

				tax imposed under subparagraph (A) or (B) as if such tax were imposed by

				section 4081 and not by this chapter.

							(g)Pass-Thru in

				the case of estates and trustsUnder regulations prescribed by

				the Secretary, rules similar to the rules of subsection (d) of section 52 shall

				apply.

						(h)TerminationThis

				section shall not apply to any sale or use after December 31,

				2010.

						.

			(b)Credit treated

			 as part of general business creditSection 38(b) of the Internal

			 Revenue Code of 1986 (relating to current year business credit), is amended by

			 striking plus at the end of paragraph (18), by striking the

			 period at the end of paragraph (17), and inserting , plus, and

			 by inserting after paragraph (19) the following new paragraph:

				

					(20)The renewable

				liquid credit determined under section

				40B.

					.

			(c)Clerical

			 amendmentThe table of sections for subpart D of part IV of

			 subchapter A of chapter I of the Internal Revenue Code of 1986 is amended by

			 inserting after the item relating to section 40A the following new item:

				

					

						Sec. 40B. Renewable liquid used as

				fuel.

					

					.

			(d)Effective

			 dateThe amendments made by this section shall apply to fuel

			 produced, and sold as used, after December 31, 2005.

			

